 Case 3:20-cv-00228-GMG Document 9 Filed 03/23/21 Page 1 of 2 PageID #: 37




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


HELEN HEWETT,

              Plaintiff,

v.                                               CIVIL ACTION NO.: 3:20-CV-228
                                                 (GROH)

JOYCE MCDONALD,
LISA GOSHORN, and
MICHELLE MICHAEL,

              Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before the Court for consideration of

the Report and Recommendation (AR&R@) of United States Magistrate Judge Robert W.

Trumble. Pursuant to the Local Rules, this action was referred to Judge Trumble for

submission of a proposed R&R. LR PL P 2. Magistrate Judge Trumble issued an R&R

[ECF No. 6] on February 18, 2021. In the R&R, Judge Trumble recommends that the

Plaintiff’s Complaint [ECF No. 1] be dismissed without prejudice and the Plaintiff’s Motion

for Leave to Proceed In Forma Pauperis [ECF No. 4] be denied as moot.

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and
 Case 3:20-cv-00228-GMG Document 9 Filed 03/23/21 Page 2 of 2 PageID #: 38




of a Petitioner’s right to appeal this Court’s Order. 28.U.S.C..'.636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of the Plaintiff being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed.

R. Civ. P. 72(b). Magistrate Judge Trumble entered the R&R on February 18, 2021.

ECF No. 6. The Plaintiff accepted service of the R&R on February 23, 2021. ECF

No..7. Therefore, after allowing additional time for transit in the mail, the Court finds that

the deadline for the Plaintiff to submit objections to the R&R has passed. To date, no

objections have been filed. Accordingly, this Court will review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 6] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                    Therefore, the

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITHOUT PREJUDICE. The Court

further ORDERS that the Plaintiff’s Motion for Leave to Proceed In Forma Pauperis [ECF

No. 4] is DENIED as MOOT.

       The Clerk of Court is further DIRECTED to mail a copy of this Order to the pro se

Plaintiff by certified mail, return receipt requested, at her last known address as reflected

on the docket sheet.


       DATED: March 23, 2021




                                              2
